In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-638 CV

____________________


IN RE DEBRA K. HILDEBRANDT AND TED MARANT




Original Proceeding



MEMORANDUM OPINION
 In this original proceeding, Debra K. Hildebrandt and Ted Marant contend the trial
court abused its discretion in denying their motion to reconsider the trial court's order
granting a new trial.  The trial court signed a final judgment on July 13, 2007, and Kevin
Ross Hildebrandt filed a motion for new trial within thirty days.  The trial court signed an
order granting a new trial on September 21, 2007, within the period of the trial court's
plenary power over its judgment.  See Tex. R. Civ. P. 329b.  The seventy-fifth day following
the date of judgment fell on September 26, 2007.  Debra filed a motion to reconsider on
November 8, 2007.  Finding it lacked plenary power to rule on the motion, the trial court
denied that motion on November 15, 2007. 
	Relators concede the trial court's order follows the "'majority' rule" in Texas, but
contend the trial court abused its discretion in refusing to consider the merits of the motion
to reconsider as an exercise of the trial court's inherent plenary power over all interlocutory
rulings.  See In re Luster, 77 S.W.3d 331 (Tex. App.-Houston [14th Dist.] 2002, mand.
denied).  "A trial court abuses its discretion if it acts in an arbitrary or unreasonable manner,
without reference to any guiding rules or principles."  In re Nitla S.A. de C.V., 92 S.W.3d
419, 422 (Tex. 2002).  In this case, the trial court followed well-established guiding rules and
principles.  See Porter v. Vick, 888 S.W.2d 789 (Tex. 1994) ("[A]ny order vacating an order
granting a new trial which was signed outside the court's period of plenary power over the
original judgment is void.").  The petition for writ of mandamus is denied.  Relators' request
for a stay is denied.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered January 4, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.